PER CURIAM.
William L. Brown, Sr., seeks review of the July 2, 2001, decision of the Merit Systems Protection Board, No. CH3443010506-I-1, dismissing his appeal after Brown voluntarily withdrew it. We affirm.
A board decision must be affirmed unless it is found to be: “(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained without procedures required by law, rule, or regulation having been followed; or (3) unsupported by substantial evidence.” 5 U.S.C. § 7703(c) (1994).
The record contains a letter from Brown submitted to the board explicitly withdrawing his appeal. Because the board properly dismissed Brown’s appeal, we may not consider his arguments on the merits.